FILE COPY




                                    No. 07-14-00448-CV


In the Interest of Z.F. and Z.F.,            §     From the 108th District Court
Children                                             of Potter County
                                             §
                                                   April 21, 2015
                                             §
                                                   Opinion by Justice Campbell
                                             §

                                    J U D G M E N T

       Pursuant to the opinion of the Court dated April 21, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo